          Case 1:20-cv-10798-RA Document 11 Filed 06/14/21 Page 1 of 2
                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 6/14/2021


 NICOLE CORSI GOULD,

                             Plaintiff,
                                                              No. 20-CV-10798 (RA)
                        v.
                                                                      ORDER
 COMMISSIONER OF SOCIAL SECURITY,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

       To conserve resources, to promote judicial efficiency, and in an effort to achieve a faster

disposition of this matter, it is hereby ORDERED that the parties must discuss whether they are

willing to consent, under 28 U.S.C. § 636(c), to conducting all further proceedings before

Magistrate Judge Lehrburger.

       If both parties consent to proceed before Judge Lehrburger, counsel for the defendant must,

within two weeks of the date of this Order, submit to the Orders & Judgments Clerk at

judgments@nysd.uscourts.gov a fully executed Notice, Consent, and Reference of a Civil Action

to a Magistrate Judge form, a copy of which is attached to this Order (and also available at

http://nysd.uscourts.gov/file/forms/consent-to-proceed-before-us-magistrate-judge). If the Court

approves that form, all further proceedings will then be conducted before Judge Lehrburger rather

than before me. Any appeal would be taken directly to the United States Court of Appeals for the

Second Circuit, as it would be from this Court if the consent form were not signed and so ordered.

An information sheet on proceedings before magistrate judges is also attached to this Order.

       If either party does not consent to conducting all further proceedings before Judge

Lehrburger, the parties must file a joint letter, within two weeks of this Order, advising the Court
          Case 1:20-cv-10798-RA Document 11 Filed 06/14/21 Page 2 of 2




that the parties do not consent, but without disclosing the identity of the party or parties who

do not consent. At that time, the Court will then refer this case to Judge Lehrburger for a report

and recommendation on any motion for judgment on the pleadings. The parties are free to

withhold consent to conducting all further proceedings before Judge Lehrburger without negative

consequences.

SO ORDERED.


Dated:          June 14, 2021
                New York, New York

                                                    ________________________________
                                                    Ronnie Abrams
                                                    United States District Judge




                                                2
